Citation Nr: 0925463	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-23 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an evaluation of lumbosacral sprain with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to special monthly compensation based on loss 
of use of the lower extremities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.Osegueda, Law Clerk


INTRODUCTION

The appellant is a World War II Veteran who served on active 
duty from October 1942 to December 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision from 
the Cleveland, Ohio Regional Office (RO) for the New York, 
New York RO of the Department of Veterans' Affairs (VA) which 
denied service connection for the loss of bilateral use of 
the lower extremities and a March 2007 rating decision by the 
New York, New York RO which continued the Veteran's 40 
percent disability award for a low back disorder.

The Board notes that the RO incorrectly characterized the 
issue regarding the Veteran's knee disabilities as service 
connection for loss of use of the lower extremities.  The 
Board has recharacterized the issue as entitlement to special 
monthly compensation based on loss of use of the lower 
extremities.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Lumbosacral strain with degenerative disc disease does 
not equate to unfavorable ankylosis of the entire 
thoracolumbar spine, nor is it manifested by persistent 
symptoms compatible with sciatic neuropathy.

3.  The Veteran is service connected for left lower leg 
radiculopathy and right lower leg radiculopathy secondary to 
lumbosacral strain with degenerative disc disease.

4.  The Veteran's service-connected disabilities of the right 
and left lower extremities do not result in the loss, or loss 
of use, of both lower extremities, or the loss of one lower 
extremity together with residuals of organic disease or 
injury that affects the functions of balance or propulsion, 
or loss of one lower extremity together with the loss or loss 
of use of one upper extremity that affects the functions of 
balance or propulsion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a low back disorder are not met.  See 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5242 (2008).

2.  The requirements for special monthly compensation based 
on loss of use of both lower extremities have not been met. 
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §4.63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in letters from the 
New York RO dated in October 2003, March 2006, and September 
2006.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
statement of the case was issued in June 2007 and a 
supplemental statement of the case was issued in February 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).
During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  This information was provided to the Veteran by 
correspondence in September 2006.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires at a minimum that the Secretary notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant must submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here, the notification requirements enumerated in Vasquez-
Flores have been satisfied.  Correspondence from the New York 
RO dated in December 2008 informed the Veteran that he needed 
to show the effect that the worsening of his symptoms had on 
his employment and daily life.  The letter also specifically 
described the applicable Diagnostic Code, 5242 describing the 
general rating formula for diseases and injuries of the 
spine.  

The Veteran was not prejudiced by the timing of the Vasquez-
Flores notice due to the time the Veteran was given to 
supplement his case with evidence prior to readjudication of 
his claims by way of the February 2009 supplemental statement 
of the case (SSOC).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records have been obtained and 
associated with his claims file, and he has been provided 
with contemporaneous VA medical examinations of the current 
state of his service-connected low back disorder.

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Increased Rating- Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2008) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Where there is reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. § 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran's degenerative disc disease of the lumbar spine 
was rated as 40 percent disabling under Diagnostic Code 5242, 
effective July 15, 2005, in a December 2005 rating decision 
by the RO.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 
5003 (2008). Under Diagnostic Code 5242, degenerative 
arthritis of the spine is rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2008).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a (2008).

   
38 C.F.R. § 4.71, Plate V (2008).

The Schedule of Ratings for the Musculoskeletal System 
provides degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating will be 
awarded where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
will be awarded when there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Lumbosacral Sprain and Degenerative Disc Disease

Factual Background and Analysis

A December 1945 rating action awarded the Veteran service 
connection for chronic lumbosacral sprain based on service 
treatment records revealing extensive treatment for 
lumbosacral strain following a motor vehicle accident in 
service.  A 20 percent rating was assigned.  The rating was 
increased to 40 percent, effective July 15, 2005, in a 
December 2005 rating decision.  The Veteran's application for 
an increased rating for his service-connected low back 
disorder was received in June 2006.  The RO continued his 40 
percent disability for lumbosacral sprain with degenerative 
disc disease in a rating decision in December 2006.

In September 2005, the Veteran was afforded a VA spine 
examination.  He complained of low back pain in the lumbar 
region with radiation to the left lower extremity.  The 
Veteran reported variable flare-ups that occurring after 
prolonged sitting, standing, or ambulation.  He needed help 
from his wife putting on his socks and shoes.  He walked 
using a cane and periodically wore a lumbosacral corset.  The 
Veteran explained that there is no additional range of motion 
or functional impairment beyond the pain.  During the 
physical examination, the VA examiner noted forward flexion 
from 0 to 30 degrees, with pain at 30 degrees and extension 
from 0 to 10 degrees out of 30 degrees, with pain at 10 
degrees.  Left and right lateral flexion was 0 to 15 degrees 
out of 30 degrees, with pain bilaterally at 15 degrees (left 
pain greater than right pain).  Left and right lateral 
rotation was 0 to 30 degrees out of 30 degrees bilaterally, 
with pain bilaterally at the ends.  Pain increased with 
repetitive movements.  The examiner noted that pain, 
weakness, and lack of endurance all equally applied to range 
of motion tests.  The physician referred to June 2005 X-ray 
films that revealed degenerative disc disease/degenerative 
joint disease at L4-5 and L5-S1. 

The Veteran underwent physical therapy at a VA treatment 
facility in January and February 2006 for his low back pain 
and pain in his lower extremities.  In a February 2006 note, 
the Veteran reported centralization of pain to "one point" 
in the lumbar region of his back.

In September 2006, the Veteran underwent a VA spinal 
examination.  He complained of lumbar pain with radiation.  
The duration and intensity of pain was described as variable, 
but sharp.  Treatment consisted of Tylenol with some relief.  
In discussing flare-ups, the Veteran indicated that there was 
no pattern whatsoever.  He walked with a quads cane, and wore 
a lumbosacral corset.  He was able to walk three-to-four 
yards before stopping, and described himself as frequently 
unsteady.  Physical examination included range of motion 
studies of the thoracolumbar spine as follows:

Movement
Actual
Normal
Pain
Forward 
Flexion
0-30 
degrees
90 
degrees
At 30 degrees
Extension
0-20 
degrees
30 
degrees
At 15 degrees, ending at 
20 degrees
Left/Right 
Lateral 
Flexion
0-20 
degrees
30 
degrees
At 20 degrees
Left/Right 
Rotation
0-20 
degrees
30 
degrees
At 20 degrees

The physician noted that pain increased with repetitive 
movements, but there were no other symptoms with repetitive 
movements.  Additional limitations included pain, weakness 
and lack of endurance.  There was tenderness at the bilateral 
lumbosacral paraspinals, without spasm or weakness.  Guarding 
was severe, and gait was slow and antalgic, and posture was 
stiff and antalgic.  The physician noted that there had been 
no incapacitating episodes of intervertebral disc syndrome in 
the prior 12 months.  The diagnosis  was degenerative disc 
disease of the lumbosacral spine, L5-S1.
During a September 2006 VA peripheral nerve examination, the 
physician noted the Veteran had difficulty walking one block, 
but that he also had degenerative joint disease and asthma 
that caused impairment of activities.  Objectively, the 
Veteran was observed to walk with an antalgic gait.  He could 
heel/toe walk, and straight leg raising was negative.  There 
was no atrophy.  Lumbosacral flexion was to 80 degrees, 
extension was to 20 degrees, and lateral flexion was to 15 
degrees, bilaterally.  The diagnoses were lumbosacral 
spondylosis, prior lumbosacral herniated nucleus pulposus and 
lumbosacral radiculopathy.

In a February 2007 VA preventative medicine note, it was 
indicated that the Veteran was able to ambulate without 
assistance.

In a September 2008 VA physical therapy report, the Veteran 
complained of a stiff back, bilateral hip and knee pain.  He 
reported that he was ambulatory with a cane for one to two 
blocks and he was able to drive a car, but he needed his 
wife's help in dressing.  During the physical examination, 
the examiner noted spasms over the lumbosacral area, straight 
leg raising 90 degrees bilaterally, forward trunk flexion was 
between 40 to 45 degrees with pain of 4 out of 10 and no pain 
radiation to the lower extremities.  The examiner's diagnosis 
was degenerative joint disease in the lumbosacral spine.

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of a rating 
in excess of 40 percent for degenerative disc disease of the 
lumbar spine.

The RO appropriately assigned a 40 percent rating for the 
Veteran's low back disorder based on objective medical 
findings that included marked limitation of forward bending 
in standing position, including forward flexion of the 
thoracolumbar spine 30 degrees or less.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2008).  Unfortunately, none of 
the competent medical evidence of record shows that the 
Veteran suffers from unfavorable ankylosis of the entire 
thoracolumbar spine, which is required for the next higher 
(50 percent) rating for evaluating diseases and injuries of 
the spine under the revised rating criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2008).  Further, the examiner in 
September 2006 indicated that the Veteran had not suffered 
from incapacitating episodes of intervertebral disc syndrome 
of 6 weeks or more in the prior 12 months, nor is there any 
evidence that he has experienced incapacitating episodes of 
intervertebral disc syndrome since that time, thus precluding 
the assignment of a 60 percent rating under the formula for 
rating intervertebral disc syndrome.  There is no basis for 
the assignment of any higher rating based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  

Competent medical evidence during this time period reflects 
that the assigned 40 percent rating properly compensates the 
Veteran for the extent of functional loss resulting from any 
such symptoms.  

The Board acknowledges the Veteran and his representative's 
contentions that his lumbar spine disability is more severely 
disabling.  However, the preponderance of the evidence is 
against the claim for an increased rating.  Therefore, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 40 percent for a 
lumbar spine disability.  Therefore, entitlement to an 
increased rating for a lumbar spine disability is not 
warranted.  The Board has considered additional staged 
ratings throughout the period of the appeal under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Veteran 
alleges that his back disability has limited his ability to 
walk and dress independently, objective medical findings are 
not indicative of any unusual or marked interference with 
daily activities (i.e., beyond that contemplated in the 
assigned 40 percent rating).  Additionally, the record does 
not include any evidence of periods of hospitalization due to 
the Veteran's low back disability.  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Loss of Use of the Lower Extremities

Law and Regulations

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis. 
(a) Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 
3-1/2 inches (8.9 cms.) or more, will be taken as 
loss of use of the hand or foot involved. 
(b) Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent, footdrop, 
accompanied by characteristic organic changes 
including trophic and circulatory disturbances and 
other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of 
use of the foot. 
38 C.F.R. § 4.63 (2008)

Factual Background and Analysis

The Veteran is in receipt of service connection for 
radiculopathy of the left and right lower extremities under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, secondary to 
degenerative disc disease of the lumbosacral spine.

During a September 2005 VA medical examination, the physician 
noted that the Veteran had an abnormal, antalgic gait, and 
ambulated with a straight cane.  Regarding the lower 
extremities, there was no suggestion by the physician that no 
effective function remained other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.

VA outpatient treatment records likewise chart the Veteran's 
ability to ambulate, noting in January 2006, that the Veteran 
could ambulate about 20 feet, twice, independently with a 
NBQC (narrow-based quad cane).  He could go up four stairs 
with the use of a handrail and his cane.  In February 2006, 
he complained of difficulty walking due to stiffness and not 
pain.  He was on a therapeutic exercise program (therex), and 
was HEP (home exercise plan) compliant.  

A September 2006 VA medical examination report indicated that 
the Veteran walked with a quad cane, for about three-to-four 
yards.  There was no suggestion by the physician that no 
effective function remained other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.

In a February 2007 VA preventative medicine note, it was 
indicated that the Veteran was able to ambulate without 
assistance.

Taking into account the competent medical evidence found in 
the claims file, it is clear that the Veteran has not 
provided objective evidence demonstrating the type of 
functional loss in the lower extremities which would warrant 
entitlement to benefits based on loss of use of an extremity 
or combination of extremities such as to preclude locomotion 
without an assistive device.  Accordingly, the preponderance 
of the evidence is against the claim in the absence of 
qualifying permanent disabilities under 38 C.F.R. § 4.63.



ORDER

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine is denied.

2.  Entitlement to special monthly compensation based on loss 
of use of the lower extremities is denied.




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


